Title: John F. Oliveira Fernandes to Thomas Jefferson, 29 January 1817
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


          
            Dear Sir!
            Norfolk 29th January 1817
          
          The Law of the ancient Rome „De minimis non curat Prætor„ that is, „the high Dignity of the Pretor, is not to be troubled with the common events, or small affaires of the people„ would be, to me, a reason, for not imposing on your goodness and Serious engagements with trifles; should not this kind of trifles, be of such serious caracter in its consequences, as to involve the Society at a future period, in distressing circumstances.
          I presume truly philosophical the Law, permitting any person, to worship God, agreably to their own persuasion & Creed; but, in my humble opinion, something very essensial, has been ommitted in the Law viz „that the Rom. catholick clergy—no matter, Should acknowledge the Primacy of Rome—only as to the Spiritual; but as for the temporalities, they Should be altogether plain Citizens, perfectly free, Submitted and amenable to Law, in every respect without acknowledgin Superior, but the Civil Magistrate.„
          Nor can I see, with indiference a regular convent of Jesuits—the Perturbators of the peace of the world; fixed & stablished near the Seat of our Gouvernment, and more over, publick Preceptors; making choice of their Scholars to fill up their Noviciate with young Citizens of our Country!!
          from that ommitted circumstance have, in my opinion, arrised the sad results which have taken place both in charleston S.C. as well as in this place, (in consequence of the Ecclesiastics I should Say). Jesuitical Despotism of the Re Arch Bishop of Baltimore L. Neale: this, gave occasion to the enclosed printed Letter, in answer to that of the Said Rev Gentleman printed in the Documents pag 31. 37—which I beg Leave to offer for your perusal and imparcial Censure.
          Please to excuse my liberty—and to permit me to continue to Subscribe my Self
          
            Dear Sir Your mo: obt & respectfull Sert
            John F. Oliveira Fernandes
          
        